PER CURIAM.
Appellants-plaintiffs, John S. Hager and Francis Hager, appeal a summary final judgment entered in favor of appellees-defendants, Fred Waldron and Hartford Accident & Indemnity Company, in an action for damages arising out of an automobile-horse collision. We have reviewed the record in the light of the points raised on appeal, and reverse.
We do so because we find that a genuine issue as to a material fact exists as to whether the appellee-defendant, Fred Wal-dron, agreed to board the horse, and as to whether the appellee-defendant, Fred Waldron, was negligent in maintaining and operating the pasture. Such circumstance bars use of the summary judgment procedure. Holl v. Talcott, Fla.1966, 191 So.2d 40; Hartnett v. Fowler, Fla.1957, 94 So.2d 724; Enes v. Baker, Fla.1952, 58 So.2d 551.
Reversed and remanded.
CROSS and MAGER, JJ., concur.
WALDEN, J., dissents, without opinion.